Citation Nr: 1545680	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides and chemicals.  


REPRESENTATION

Appellant represented by:	Mr. Robert Brown, Jr., Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to February 1973. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which in pertinent part, denied the benefit sought on appeal. 

In August 2012, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In June 2014, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent private treatment and affording the Veteran with a VA examination in conjunction with his claim.  The record reflects compliance with the Board's remand directions, and no additional action is needed at this time.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this appeal, the Veteran's paper claims file was processed using the electronic paperless systems of Virtual VA and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

 
FINDINGS OF FACT

1.  The record does not reflect that the Veteran served in Vietnam, and his exposure to herbicides is not presumed, nor does the record demonstrate he had actual exposure to herbicides during his period of service. 

2.  The Veteran's current skin disorder, identified as seborrheic keratosis, was not shown to have an onset during his period of in service, and the preponderance of the evidence is against a finding that his skin disorder is otherwise related to his period of service, including his exposure to chemicals and other environmental hazards.


CONCLUSION OF LAW

The criteria for entitlement to service connection for skin disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, and 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The Veteran was notified of regulations pertinent to substantiating a claim for service and the establishment of a disability rating and an effective date and in August 2010, prior to the RO's determination in October 2010.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained. 

Pursuant to the Board's 2014 remand directives, VA provided the Veteran with a VA examination in April 2015, and a May 2015 supplemental VA medical opinion was obtained in conjunction with the Veteran's claim.  The VA examination report shows that the examiner reviewed the claims folder and recorded the findings from clinical evaluation as well as the Veteran's reported history.  The Board acknowledges that the April 2015 VA examiner's medical opinion was rendered without review of the claims folder.  This deficiency was resolved by May 2015 supplemental VA medical opinion report, in which the VA examiner reviewed the entire claims folder, including the findings from the April 2015 VA examination, and provided a medical opinion supported by a rational statement.  The Board finds that the 2015 VA medical opinion report is adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had an opportunity for a personal hearing before a member of the Board.  A review of the hearing transcript reflects that the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet App 488 (2010)

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks service connection for skin disorder.  He originally asserted that his skin disorder involving his back, face, and neck was related to in-service exposure to Agent Orange.  He has since asserted that his skin disorder is related to his exposure to chemicals, and in the alternative, related to his overexposure to sunlight during his period of service.  

The medical evidence of record reflects that the Veteran has a current diagnosis of seborrheic keratosis involving the back, face, cheek, and neck.  See the report of an April 2015 VA skin examination.  As such, element (1), current diagnosis has been established. 

Turning to the question of element (2) in-service disease or injury, the Board will address these components separately.   A review of the Veteran's service treatment record does not show any complaints, treatment, or diagnosis for any skin problems during his period of service.  The report of the January 1973 examination prior to separation shows the Veteran's skin was evaluated as normal.  On an associated report of medical history, the Veteran denied any history of skin disease, tumors, growth, cysts or cancer during his period of service and at the time of separation. 

The first medical evidence of the Veteran's skin problems dates to 2003, when the Veteran presented with complaints of skin lesion located above his left upper lip.  He reported that it had been there for about a month and a half.  The Veteran did not report any other skin problems at that time.  Clinical observation revealed a small growth.  Subsequent private treatment records show that the skin lesion was successfully removed. 

In April 2015, the Veteran underwent a VA skin examination.  This examination report shows a diagnosis of seborrheic keratosis involving the back, face, cheek, and neck.  The Veteran reported that he first noticed his current skin problems in the 1980s, and that his skin disorder had progressively worsened since then.  It was noted that the Veteran reported a history of sunburn in service as well as working with chemicals during his period of service.  

There is no medical evidence showing that the Veteran's seborrheic keratosis was incurred during his period of service.  None of his service treatment records shows any complaints, treatment or diagnosis of any skin problems.  The Veteran has not asserted that his current skin problems first manifested during his period of service or that he received treatment for skin problems in service.  See 38 U.S.C.A. § 1154(b).  Rather, on separation examination in January 1973, the Veteran did not identify skin problems, and stated that he was in good health.  Moreover, his physical examination at the time of his separation shows that his skin was evaluated as normal. 

The record also lacks any evidence demonstrating skin problems until the 1980s (per the Veteran's report), which dates to at least seven years after the Veteran's separation from service.  While it remains unclear when the Veteran first received medical treatment for his skin problems, ultimately, the medical evidence of record fails to show that the Veteran was treated for any skin problems during his period of service, and it fails to show he receive treatment for any chronic skin problems until decades after his separation from service. 

Service records do not document treatment or findings related to skin problems and a diagnosed skin disorder is not shown to have had its onset during active service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, and 3.309.  As such, in-service incurrence of disease has not been established. 

With respect to the Veteran's allegation of in-service exposure to Agent Orange, the Board notes that the record does not show that the Veteran had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  Rather, his service personnel records reflect the Veteran was stationed overseas in Germany.  

Moreover, during the August 2012 Board hearing, the Veteran testified that he was not sure if he was in fact exposed to Agent Orange.  The Board finds that there is no competent evidence that demonstrates the Veteran had actual exposure to herbicides in service.  Therefore, the Board finds that the preponderance of the evidence is against a finding of actual exposure to herbicides in service.

In the alternative, the Veteran asserts that his skin disorder is related to his exposure to chemicals and other environmental hazards in service while performing his duties as fuel maintenance specialist.  His personnel records verify that he served as a Heavy Track Mechanic who worked on fuel and electrical systems for tracked vehicles.  The Veteran reports that his duties as a Heavy Track Mechanic led him to come into contact with substances such as petroleum products, lubricants, hydraulic fluid, solvents, and military paint.  The Board finds that the Veteran's lay statements regarding inservice exposure to chemicals and other environmental hazards, to be competent and credible, as well as consistent with the Veteran's service.  38 U.S.C.A. § 1154(a).

The Board will now consider whether the Veteran's current diagnosed disability that is etiologically related to his period of service, to include his in-service exposure to chemicals and other environmental hazards. 

The record only contains a medical opinion that weighs heavily against the Veteran's claim.  In a May 2015 addendum statement, the VA examiner stated that based on a review of the claims folder, the Veteran's seborrheic keratosis was not caused or related to his period of active service.  The VA examiner supported this medical conclusion by noting that the Veteran's seborreheic keratosis was not skin cancer, and it was first diagnosed after the Veteran's period of service well after his single sunburn incident and exposure to environmental hazards.  The VA examiner stated that etiology of the Veteran's seborrheic keratosis was likely to due to the natural aging process, hereditary factors, and his post-service sun exposure. 

The record lacks medical evidence establishing a feasible relationship between the Veteran's current skin disorders and his period of service, including his in-service exposure to chemicals and other environmental hazards.  The 2015 VA examiner concluded that the Veteran's current diagnosed skin disorder was not associated his in-service exposure to chemicals and environmental hazards or his reported single incident of sunburn.  Instead, it was noted that the Veteran's seborrheic keratosis was likely related to the natural aging process, hereditary nature of the disease, and post-service sun exposure.  

In short, the medical evidence of record does not demonstrate a medical link between the Veteran's current skin disorder and his service in order to support an award for service connection.  See 38 C.F.R. § 3.303.

The Board has considered the Veteran's assertion that his current skin disorder is related to a single sunburn incident during his period of service.  However, the Board finds those assertions such as they have been presented here to be far too vague to be of significant probative value in determining whether he developed seborrheic keratosis as a result of that exposure as opposed to any exposure during the nine years after his separation from service. 

Notably, the question of whether the Veteran's current skin disorder is causally related to overexposure to sun during service can only be answered based on medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent, the lay arguments contain opinions as to the medical etiology of the Veteran's skin disorder; this is simply not competent or persuasive evidence.  Here, as discussed above, there is no probative medical evidence that creates a link between the Veteran's skin disorder and his period of service.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service occurrence and/or medical nexus is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases noted in 38 U.S.C.A. § 1101, 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions would apply to the list of chronic diseases, which does not include seborrheic keratosis.  Moreover, there is no indication of a continuity of symptomatology, inasmuch as the record does not reflect any evidence of his skin problems prior to 1980s, and the Veteran has not asserted, and the evidence does not demonstrate continuity of skin problems since service. 

In sum, the weight of the evidence is against a finding that the Veteran's current skin disorder, identified as seborrheic keratosis, is related to his service, including in-service exposure to chemicals and other environmental hazards.  As such, the preponderance of the medical evidence is against an award of service. Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). The claim must be denied.


ORDER

Entitlement to service connection for skin disorder is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


